 

Exhibit 10.1

 



CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE

 

THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made and
entered into by and between Eric R. Mortensen, M.D., Ph.D. (hereafter
“Employee”) and CytoSorbents Corporation on behalf of itself and each of its
subsidiaries, affiliates, divisions, predecessors, successors, and assigns
(hereinafter referred to collectively as the “Company” or “CytoSorbents”).

 

WHEREAS, the Employee was employed as the Chief Medical Officer of the Company
pursuant to that certain Employment Agreement dated as of May 23, 2017 (the
“Employment Agreement”); and

 

WHEREAS, based upon the mutual agreement of the Employee and the Company, the
parties do not intend to renew the term of the Employment Agreement and the
Employee’s employment with the Company will end as of December 31, 2019 (the
“Separation Date”);

 

Pursuant to the terms and conditions set forth herein and in consideration of
the premises and mutual promises contained herein, it is agreed by and between
Employee and the Company as follows:

 

1.                  Separation Date: Based upon the mutual agreement of the
parties, Employee’s last date of employment with CytoSorbents shall be the
Separation Date. Employee agrees and represents that from and after the
Separation Date, he will not be, nor will he hold herself out as, an employee or
agent of CytoSorbents. The Employee shall take any unused, accrued vacation
available to him in December 2019. The Employee will not receive any additional
payments for unused vacation time.

 

2.                  Separation Payments and Benefits: In consideration of the
releases and covenants given by Employee as set forth in this Agreement and
Employee’s compliance therewith, and provided that Employee signs and does not
revoke this Agreement, the attached Reaffirmation, and further complies with all
of the terms and conditions herein, CytoSorbents agrees as follows:

 

(a)Separation Payment: The Company shall pay to Employee a separation payment,
less applicable Federal and State taxes, withholdings and legally required
deductions, payable in a lump sum of $118,650.00, less applicable withholdings
and deductions (the “Separation Payment”), provided that Employee executes and
does not exercise his right to revoke this Agreement in accordance with
Paragraph 21 below, remains in compliance with his ongoing obligations under
this Agreement, and provided Employee timely signs and returns the Reaffirmation
annexed as Exhibit A on the Separation Date. Employee acknowledges that Employee
would not be entitled to receive this payment absent execution of and compliance
with this Agreement and the Reaffirmation and agrees that the amount of the
Separation Payment is greater than any amount Employee is otherwise entitled to
receive from CytoSorbents, Inc. and/or the Releasees (as that term is defined in
Paragraph 7 below) under any law, contract, policy, promise, expectation, or
otherwise, either as compensation, wages, commissions, incentives, accrued but
unused vacation or paid time off, severance, benefits, reimbursements, damages,
or otherwise. The lump sum payment shall be made on or after January 1, 2020 and
before January 31, 2020.

 



 

 



 

(b)COBRA: If Employee timely elects continued health coverage under COBRA, the
Company agrees to pay directly to the carrier on behalf of Employee the same
employer premium percentage contribution in effect on the Separation Date until
December 31, 2020, provided Employee remains eligible for COBRA benefits and
does not qualify for health coverage under another employer during this period.
Accordingly, Employee agrees to notify Company as soon as possible after
Employee becomes eligible for health insurance coverage under another employer
or ceases to be eligible for COBRA benefits. Notwithstanding the foregoing, if
the payments made by the Company under this Paragraph would violate the
nondiscrimination rules or result in the imposition of penalties under the
Patient Protection and Affordable Care Act of 2010 and related regulations and
guidance, the parties agree to reform this Paragraph as necessary to ensure
compliance.

 

3.                  Business Expense Reimbursement: The Company will reimburse
Employee for all approved business expenses incurred prior to the Separation
Date, provided that Employee submits to the Company, on or prior to thirty days
after the Separation Date, an expense report with adequate documentation of such
expenses in accordance with the Company’s policies.

 

 

4.                  Other Rights and Benefits: As of the Separation Date,
Employee’s (i) accrual of paid time off, (ii) participation in any and all
health, dental and prescription plans, and (iii) participation in any and all
Life, AD&D, long term disability, and 401(k) retirement savings plans will
terminate. Employee’s execution of this Agreement shall not diminish any vested
benefits Employee may have under any ERISA plan, which benefits shall be subject
to the terms of applicable plan documents.

 

 

5.               Full Discharge of Obligations: Employee understands and agrees
that he is not entitled to, and will not receive, any payments or benefits of
any kind (including but not limited to wages, bonus payments, incentive
compensation payments, or other payments to which he otherwise might have been
entitled) from the Company except as expressly set forth herein above. Employee
further represents that he has or will receive all compensation, including
salary payments, due and owing through the Separation Date. In addition,
Employee understands and agrees that after the Separation Date, he will not
accrue any further benefits under any of the Company’s applicable plans.

 



 -2- 

 

 

6.               Release: As a material inducement to the Company to enter into
this Agreement and to give Employee the payments and benefits described above,
Employee forever releases and discharges the Company and each of its
predecessors, successors, assigns, partners, directors, officers, members,
shareholders, employees, representatives, attorneys, agents, divisions,
subsidiaries, and affiliates (and the past and present partners, directors,
officers, members, shareholders, employees, representatives, attorneys and
agents of such divisions, subsidiaries and affiliates), and all persons acting
by, through, under, or in concert with any of them (collectively, “Releasees”),
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs actually incurred) of any nature whatsoever, in law or equity, known
or unknown, suspected or unsuspected, that Employee and his issue, heirs,
representatives, successors, agents, executors, administrators and assigns ever
had, now have or hereafter can, shall or may have for, upon, or by reason of any
matter, cause or thing whatsoever through the date he signs and returns this
Agreement, including but not limited to any claims arising out of his employment
by the Company and the cessation of such employment; any claims for unpaid
wages, back pay, bonuses, incentive pay, vacation pay, legal fees, severance or
other compensation; any claims arising under any contracts (including but not
limited to the Employment Agreement), express or implied, or any covenant of
good faith and fair dealing, express or implied; any tort, including without
limitation intentional infliction of emotional distress, defamation, fraud and
breach of duty; any legal restrictions on the Company’s right to terminate
employees; and any federal, state, local, or other governmental common law,
statute, regulation, or ordinance, including without limitation: Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Older Workers’ Benefit Protection
Act, the Genetic Information Nondiscrimination Act of 2008, the Worker and
Adjustment Retraining Notification (“WARN”) Act, the Equal Pay Act, the Employee
Retirement Income Security Act, the Rehabilitation Act of 1973, the Family and
Medical Leave Act of 1993, the Americans with Disabilities Act, the
Sarbanes-Oxley Act of 2002, the Fair Labor Standards Act, the False Claims Act,
the New Jersey Conscientious Employee Protection Act, the New Jersey Law Against
Discrimination, the New Jersey Family Leave Act, the New Jersey False Claims
Act, the New Civil Rights Act, New Jersey wage and hours laws, each of the
foregoing as amended; provided, however, that nothing contained herein shall
serve to waive any (a) claims or rights that, pursuant to law, cannot be legally
waived or subject to a release of this kind, such as claims for unemployment or
workers’ compensation benefits; (b) rights to vested benefits under any
applicable retirement plans as of the Separation Date; (c) rights to vested
Stock Options and rights arising under the Stock Option Agreement and Company’s
Stock Plan; and/or (d) claims arising under or to enforce the terms of this
Agreement. Moreover, nothing herein shall be construed to prohibit Employee from
filing a charge with, or participating in any investigation or proceeding
conducted by, the Equal Employment Opportunity Commission or a similar state or
local agency (“EEOC”); provided, however, that Employee agrees and covenants to
waive his right to recover monetary damages in any such charge, complaint, or
lawsuit filed by him or by any other person, organization, or other entity on
his behalf with respect to the claims lawfully released by this Agreement.

  

7.               No Actions: Employee, for himself and his issue, heirs,
representatives, successors, agents, executors, administrators, and assigns,
represents and warrants that, to the fullest extent permitted by law, he has not
filed any complaints or charges or lawsuits against the Company with any
governmental agency or court and hereby covenants not to sue or to file any
complaints, charges or lawsuits except as expressly permitted herein. Employee
further represents and warrants that he is not aware of, nor has he engaged in,
any violations in any material respect by the Company of applicable law or
sound, ethical business practices.

  



 -3- 

 

 

8.               Cooperation: Employee and the Company agree that certain
matters in which he has been involved during his employment may require his
cooperation with the Company in the future. Accordingly, to the extent
reasonably requested by the Company and to help ensure a smooth transition from
the Company, Employee agrees to cooperate with the Company upon its reasonable
request to provide assistance in connection with any matters in which he was
involved while employed by the Company. In particular, but without limitation,
Employee agrees to make himself reasonably available to the Company to respond
to requests by the Company for information relating to any litigation,
arbitration or governmental or regulatory inquiry or investigation, or similar
proceeding, and to provide truthful testimony to any court, agency or other
adjudicatory body.

 

9.               Confidentiality: (a) Employee recognizes that any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of the Company or any of its subsidiaries, divisions, or affiliates,
including without limitation all types of trade secrets, client lists or
information, employee lists or information, information regarding investment
management, trading, product development, marketing plans, management
organization, operating policies or manuals, performance results, business or
strategic plans, financial records, or other financial, commercial, business or
technical information (collectively “Confidential Information”) must be
protected as confidential, not copied, disclosed or used other than for the
benefit of the Company at any time unless and until such knowledge or
information is in the public domain through no wrongful act by Employee. To the
fullest extent permitted by law, Employee further agrees not to divulge to
anyone (other than the Company or any persons employed or designated by
CytoSorbents), publish, or make use of any such Confidential Information without
the prior written consent of the Company. Employee’s obligations in this
Paragraph 9(a) are in addition to any of Employee’s continuing obligations under
the Confidentiality, Non-Disclosure, E-Mail, Telephone, Fax and Computer Policy
and Agreement, dated May 17, 2017 (“Confidentiality and Non-Disclosure
Agreement”), which continuing obligations remain in full force and effect and
are expressly incorporated herein.

 

(b)       Nothing in this Agreement is intended to or shall preclude Employee
from: (i) providing truthful testimony on any subject matter in response to a
valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law, in which event
Employee shall notify the Company of the anticipated testimony in writing,
unless prohibited to do so by law, as promptly as practicable after receiving
any such request and at least ten (10) business days prior to providing such
testimony (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible) so that the Company may seek a protective
order or other appropriate remedy; or (ii) reporting, without any prior
authorization from, or notification to, the Company, possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Securities and Exchange Commission, the Department of
Justice, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. If such a protective order or other remedy described in clause
(i) of the foregoing sentence is not obtained, or the Company waives compliance
with this Agreement, Employee shall furnish only that portion of such subject
matter that is legally required and shall exercise all reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded to the
subject matter to be disclosed.

 



 -4- 

 

 

(c)       Employee is hereby further notified in accordance with the Defend
Trade Secrets Act of 2016 that he will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (i) is made (x) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (y) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.

 

(d)       Employee expressly agrees to keep secret and strictly confidential the
existence of and terms of this Agreement and further agrees not to disclose,
make known, discuss or relay any information concerning this Agreement, the
circumstances leading up to this Agreement or the contents hereof to anyone
except: (i) with the prior written consent of the Company; (ii) to Employee’s
attorney or tax preparers, provided such individuals are specifically instructed
to maintain such information as confidential and agree to keep said information
strictly confidential and not disclose it to others; or (iii) as may be required
by law, including in response to valid legal process or upon request by a
government taxing authority or other government entity. Moreover, this Agreement
and its terms shall not be used or disclosed in any court, arbitration or legal
proceedings, except to enforce the provisions of this Agreement, in which case
the Agreement shall be filed under seal. In the event that Employee is compelled
to make disclosures related to any released party pursuant to a subpoena or
other court process, or Employee has advance notice that a subpoena or other
court process may result in the disclosure of confidential information, or
Employee should reasonably conclude that a subpoena or other court process may
result in the disclosure of confidential information, then Employee shall
provide advance written notice of such compelled disclosure to the Company
within sufficient time for the Company to object to disclosure.

 

(e)       Nothing in this Section 9 is intended to and shall not interfere with
Employee’s exercise of his preserved rights described in this Agreement. IN
ADDITION, ALTHOUGH THIS AGREEMENT DOES NOT HAVE THE PURPOSE OR EFFECT OF
CONCEALING THE DETAILS RELATING TO A CLAIM OF DISCRIMINATION, RETALIATION OR
HARASSMENT, PLEASE BE ADVISED THAT SUCH A PROVISION IS UNENFORCEABLE AGAINST THE
EMPLOYER IF THE EMPLOYEE PUBLICLY REVEALS SUFFICIENT DETAILS OF THE CLAIM SO THE
EMPLOYER IS REASONABLY IDENTIFIABLE.

 

10.           Return of Company Property: As of the Separation Date, Employee
will have returned to the Company all Confidential Information, files,
memoranda, and records, cardkey passes, door and file keys, computer access
codes, software, corporate credit card, cell phone and other property which he
received, acquired, or prepared in connection with his employment with the
Company, and any and all copies, duplicates, reproductions, synopses, and/or
excerpts thereof (collectively, “Company Property”). Employee further agrees
that by no later than the Separation Date, he will permanently and irrevocably
delete any intangible Company Property which exists or is stored (i) in any
e-mail account; (ii) in any “cloud” account; or (iii) on any computer, tablet,
cellular phone or smartphone, the foregoing of which are accessible, controlled,
or owned by him. Employee agrees to disclose to the Company all passwords
necessary or desirable to enable the Company to access all information which
Employee has password-protected on any of its computer equipment or on its
computer network or system.

 



 -5- 

 

 

11.           Non-Disparagement: Employee agrees not to make, directly or
indirectly, or encourage others to make, any disparaging remarks or send any
disparaging communications, directly or indirectly, concerning the Company, the
business or management of Company or any of its parents, subsidiaries,
affiliates, divisions, or any of their respective officers, directors, agents,
representatives or employees. Nothing in this Agreement is intended to (a)
preclude the Employee from making any truthful statement to the extent required
by law or by any court, arbitrator, mediator or administrative or legislative
body with actual or apparent jurisdiction to order such person to disclose or
make accessible such information; or (b) unlawfully impair or interfere with
Employee’s rights under Section 7 of the National Labor Relations Act. The
parties understand that this provision is a material one, and should Employee
disparage the Company, its parents, subsidiaries, affiliates, divisions, their
reputation and/or business and any of their respective past and present
officers, directors, agents, representatives or employees, Employee shall be
required to (i) personally to pay each such entity or person damages for each
breach and (ii) return the separation payment provided herein to the Company,
less $100.

 

12.           Rule of Ambiguities: It is agreed and understood that the general
rule that ambiguities are to be construed against the drafter shall not apply to
this Agreement. In the event that any language in this Agreement is found or
claimed to be ambiguous, each party shall have the same opportunity to present
evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against the
drafter.

 

13.           Severability: It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, scope, activity or subject, such provisions shall be construed by
limiting or reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

14.           Non-Admission of Liability: This Agreement is not, and shall not
in any way be construed as, an admission by the Company that it has acted
wrongfully with respect to Employee or any other person, or that Employee has
any rights whatsoever against the Company except as set forth herein. The
Company specifically disclaims any liability to or wrongful acts against
Employee or any other person.

 

15.           Representation: Employee acknowledges that he was advised by the
Company to consult with an attorney of his own choosing concerning the waivers
contained in this Agreement, and that the waivers Employee has made herein are
knowing, conscious, and with full appreciation that Employee is forever
foreclosed from pursuing any of the rights so waived.

 



 -6- 

 

 

16.           No Modification: No waiver or modification of this Agreement or
any term or provision hereof shall be binding unless it is in writing and signed
by the parties hereto or their expressly authorized representatives.

 

17.           Choice of Law; Dispute Resolution: This Agreement shall be
construed in accordance with the laws of the State of New Jersey without regard
to conflicts of law principles. Except as otherwise provided herein, the parties
agree that the resolution of any matter in any way arising out of, relating to,
or connected with this Agreement or Employee’s employment by the Company (or the
termination thereof) shall be submitted to confidential, mandatory, binding
arbitration administered by the American Arbitration Association (AAA) pursuant
to its Employment Arbitration Rules & Procedures then in effect, with
proceedings to be held in Mercer County, New Jersey. EMPLOYEE AND THE COMPANY
AGREE THAT THE U.S. FEDERAL ARBITRATION ACT GOVERNS THE INTERPRETATION AND
ENFORCEMENT OF THIS PROVISION, AND EACH PARTY WAIVES THE RIGHT TO A TRIAL BY
JURY. ANY ARBITRATION HEREUNDER SHALL PROCEED SOLELY ON AN INDIVIDUAL BASIS
WITHOUT THE RIGHT FOR ANY CLAIMS TO BE ARBITRATED ON A CLASS ACTION BASIS OR ON
A BASIS INVOLVING CLAIMS BROUGHT IN A PURPORTED REPRESENTATIVE CAPACITY ON
BEHALF OF OTHERS. NO DISPUTE OR CONTROVERSY MAY BE JOINED WITH ANOTHER AND CLASS
AND COLLECTIVE ACTIONS UNDER THIS ARBITRATION PROVISION ARE PROHIBITED, AND THE
ARBITRATOR SHALL HAVE NOT AUTHORITY TO PROCEED ON SUCH BASIS. Judgment on any
arbitration award may be entered in any court having jurisdiction.
Notwithstanding the foregoing, in the event of a breach or threatened breach of
any covenants in Paragraphs 9(a), 10 and/or 11 herein, it is understood and
agreed that the aggrieved party shall be entitled to seek temporary, preliminary
and/or final injunctive relief without the necessity of posting any bond or
similar security in connection with such action, as well as other applicable
remedies at law or in equity available against the breaching party or others.
Employee and the Company hereby submit to the exclusive jurisdiction of the
state and federal courts located in New Jersey (and waive the defenses of lack
of jurisdiction or inconvenient forum to the maintenance of any such action or
proceeding in such venue) for any action to stay or to compel arbitration, or
for proceedings to obtain injunctive relief for a breach or threatened breach of
any covenants in Paragraphs 9(a), 10 and/or 11 herein.

 

18.           Injunctive Relief: Employee agrees and acknowledges that the
Company will be irreparably harmed by any breach, or threatened breach, by him
of Paragraphs 9(a), 10 and/or 11, of this Agreement and that monetary damages
would be grossly inadequate. Accordingly, he agrees that in the event of a
breach or threatened breach by his of this Agreement, the Company shall be
entitled to immediate injunctive or other preliminary or equitable relief, as
appropriate, in addition to all other remedies available at law and equity,
without being required to post a bond.

 

19.           No Disclosure: Other than as may be required by law, Employee
agrees not to disclose to anyone, other than his spouse, accountant, and
attorney, the contents of this Agreement, the circumstances surrounding it, or
its terms, conditions, and negotiation, including the dollar amounts set forth
herein, and then only upon their express agreement not to disclose such subject
matter to another person, except as required by law.

 



 -7- 

 

 

20.           Entire Agreement: This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes and replaces any and all prior
agreements, arrangements, or understandings (whether oral or written) between
the parties hereto pertaining to the subject matter hereof, with the exception
of any continuing obligations under the Confidentiality and Non-Disclosure
Agreement and the Employment Agreement. Employee acknowledges that he continues
to be bound by the surviving provisions of the Employment Agreement, including
but not limited to sections 8, 9, 10, 11, 12, and 13, which include
post-employment restrictive covenants. Employee acknowledges and agrees that in
signing this Agreement, he has not relied upon any representation, promise, or
inducement that is not expressly set forth in this Agreement.

 

21.              Revocation Period; Effective Date: Employee shall have a period
of twenty-one (21) days from the date on which a copy of this Agreement has been
delivered to him to consider whether to sign it. In the event that Employee
elects to sign and return to the Company a copy of this Agreement, he has a
period of seven (7) days following the date of his execution to revoke this
Agreement (the “Revocation Period”) by delivering a written letter to
CytoSorbents Corporation, 7 Deer Park Drive, Suite K, Monmouth Junction, NJ
08852 Attention: Kathleen Bloch, Chief Financial Officer within the Revocation
Period notifying CytoSorbents of Employee’s revocation. Employee further
acknowledges and agrees that, in the event that he revokes this Agreement, the
Agreement shall have no force or effect, and he shall have no right to receive
any of the payments or benefits provided for hereunder. Provided that Employee
signs and does not revoke the Agreement as set forth above, it shall become
effective on the eighth (8th) day following Employee’s execution of this
Agreement (the “Effective Date”). Employee acknowledges and agrees that, in the
event he does not sign this Agreement within such twenty-one (21) day period or
he revokes his consent during the additional seven (7) day period described
above: (i) the Agreement shall have no force or effect; (ii) he shall have no
right to receive the arrangements, payments, and benefits described herein; and
(iii) his last day of employment with the Company will be the Separation Date.

 

22.              Voluntary Execution: Employee hereby acknowledges and confirms
that: (i) Employee has read this Agreement in its entirety and understands all
of its terms; (ii) by this Agreement, Employee has been advised in writing to
consult with an attorney of Employee’s choosing and has consulted with such
counsel as the Employee deemed necessary; (iii) Employee knowingly, freely and
voluntarily agrees to all of the terms and conditions in this Agreement,
including, without limitation, the wavier, release and covenants; (iv) Employee
is signing this agreement, including the waiver and release, in exchange for
good and valuable consideration in addition to anything of value to which the
Employee is otherwise entitled; (v) Employee was given at least twenty-one (21)
days to consider the terms of this Agreement; and (vi) Employee understands that
the waiver and release contained in this Agreement do not apply to rights and
claims that may arise after the date on which Employee signs this Agreement.

 

23.              Counterparts: This Agreement may be executed in any number of
counterparts, which together shall be effective as if they were a single
document. Signatures on the Agreement transmitted by email or facsimile copy
shall have the same force and effect as original signatures.

 



 -8- 

 

 

24.              Cost of Enforcement: In the event of litigation or arbitration
involving this Agreement, the non-prevailing party shall reimburse the
prevailing party for all costs and expenses, including reasonable attorneys’
fees and expenses, incurred in connection with any such litigation or
arbitration, including any appeal therefrom.

 

25.              Reaffirmation. To receive the payments and benefits of this
Agreement, the Employee shall also be required to timely sign and return the
Reaffirmation annexed as Exhibit A to the Company on the Separation Date.

 

 

PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

 



Executed, this 9th day     of December, 2019.         /s/ Eric R. Mortensen    
Eric R. Mortensen, M.D., Ph.D.             Executed, this 9th day     of
December, 2019.         CYTOSORBENTS CORPORATION         By: /s/ Phillip P. Chan
    Dr. Phillip P. Chan, President and CEO



 

 -9- 

 

 

This Reaffirmation must be signed & returned to the Company on the Separation
Date.

 

REAFFIRMATION OF SEPARATION AND GENERAL RELEASE AGREEMENT

1.       Capitalized terms used but not defined in this Reaffirmation shall have
the meaning set forth in the Separation Agreement between the Company and
Mortensen, a copy of which is attached hereto.

 

2.       Mortensen hereby affirms the validity of the releases set forth in the
Separation Agreement and all other provisions of the Separation Agreement.
Mortensen also affirms that, to the best of his knowledge, he is not in default
of any provision of the Separation Agreement. Mortensen acknowledges that the
Separation Agreement is complete, true, accurate, valid and in full force and
effect as of the date below.

 

3.       In consideration of the terms described in the Separation Agreement,
Mortensen hereby unconditionally and irrevocably releases, waives, discharges
and gives up, to the full extent permitted by law, any and all claims that
Mortensen may have against any of the Releasees, arising on or prior to the date
of Mortensen’s execution and delivery of this Reaffirmation to the Company. This
releases all claims including those of which Mortensen is not aware and those
not mentioned in the Separation Agreement or this Reaffirmation. Mortensen
specifically releases any and all claims arising out of Mortensen’s employment
relationship with the Company or separation therefrom.

 

4.       Mortensen reaffirms the representations set forth in the Separation
Agreement and acknowledges and understands that by entering into the Separation
Agreement and this Reaffirmation, Mortensen does not waive any rights or claims
that may arise after the date that Mortensen executes and delivers this
Reaffirmation to the Company.

 

5.       Mortensen is hereby advised and encouraged by the Company to consult
with his own independent counsel before signing this Reaffirmation. Mortensen
represents and warrants that he (i) has had sufficient opportunity to consider
this Reaffirmation, (ii) has read this Reaffirmation, (iii) understands all the
terms and conditions hereof, (iv) is not incompetent or had a guardian,
conservator or trustee appointed for him, (v) has entered into this
Reaffirmation of his own free will and volition, (vi) has duly executed and
delivered this Reaffirmation, (vii) understands that he is responsible for his
own attorneys’ fees and costs, (viii) has been advised and encouraged by the
Company to consult with his own independent counsel before signing this
Reaffirmation (ix) has had the opportunity to review this Reaffirmation with
counsel of his choice or has chosen voluntarily not to do so, (x) understands
that he has been given a reasonable amount of time to review this Reaffirmation
before signing this Reaffirmation, (xi) understands that if he does not sign and
return this Reaffirmation to the Company within the time frame provided, he
shall not be entitled to receive the separation payment and benefits referenced
in the Separation Agreement, and (xii) understands that this Reaffirmation is
valid, binding, and enforceable against him in accordance with its terms.

 

Agreed to and accepted on this 31st day of December, 2019

 



      Eric Mortensen, M.D., Ph.D.

 



 -10- 





 